     Case 2:20-cv-01359-TLN-CKD Document 13 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAVON LOVOWE RAMSEY,                             No. 2:20-cv-01359-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff Ravon Lovowe Ramsey (“Plaintiff”), a state prisoner proceeding pro se, has filed

19   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 21, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 9.) On

24   November 2, 2020, Plaintiff filed objections to the findings and recommendations. (ECF No. 12.)

25          The Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
                                                       1
     Case 2:20-cv-01359-TLN-CKD Document 13 Filed 12/08/20 Page 2 of 2


 1   findings of fact to which no objection has been made, the Court assumes its correctness and

 2   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 3   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 4   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5              Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis.

 8              Accordingly, IT IS HEREBY ORDERED that:

 9              1. The Findings and Recommendations filed October 21, 2020 (ECF No. 9), are adopted

10   in full;

11              2. Plaintiff’s Complaint is DISMISSED without prejudice for failure to exhaust available

12   administrative remedies; and

13              3. The Clerk of the Court is directed to close this case.

14              IT IS SO ORDERED.

15   DATED: December 7, 2020

16

17

18                                                                    Troy L. Nunley
19                                                                    United States District Judge

20
21

22

23

24

25

26
27

28
                                                           2
